Citation Nr: 0706548	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-25 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for gangrene of the feet.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board previously remanded this matter in November 2005 
for further evidentiary development, and that the action 
requested by its remand has been accomplished to the extent 
possible.  This case is now ready for further appellate 
review.  Service connection has been granted by the RO for 
tinea pedis of the feet by the RO; accordingly, this decision 
is limited to the claimed gangrene.


FINDINGS OF FACT

1.  The veteran was treated for paronychia involving the left 
foot during service; gangrene was not identified during 
service.  

2.  There is no current disability associated with gangrene 
identified after service.


CONCLUSION OF LAW

The veteran does not have residuals of gangrene that were 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the record reflects that the veteran has been 
sufficiently advised of the evidence needed to substantiate 
his service connection claim.

First, a July 2002 letter advised the veteran of the evidence 
necessary to substantiate a claim for service connection, and 
the respective obligations of the Department of Veterans 
Affairs (VA) and the veteran in obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, following the Board's remand in November 2005, a 
November 2005 letter again advised the veteran of the 
evidence necessary to substantiate his claim and the 
respective obligations of VA and the veteran in obtaining 
that evidence.  Id.  

Although the July 2002 and November 2005 VCAA notice letters 
did not specifically request that appellant provide any 
evidence in the appellant's possession that pertained to the 
claim as addressed in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), as demonstrated from the foregoing communications 
from the regional office (RO) and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have then been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claim.

Consequently, based on all of the foregoing, the Board finds 
that the remand of this claim for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.




II.  Entitlement to Service Connection for Residuals of 
Gangrene

Background

Service medical records do not reflect any complaints or 
treatment of gangrene of the feet.  While records from a 
service hospitalization at Fort Polk, Louisiana in November 
and December 1965 reflect treatment of the veteran's right 
foot, the diagnosis was paronychia of the right fifth toe, 
and no mention was made with respect to the development of 
gangrene of either foot or the toes of either foot.

At the veteran's separation examination in October 1967, 
there was no diagnosis, history, or finding of any gangrene 
of the feet or toes.

March 2001 statements from the veteran's spouse and long-time 
friend reflect their observations that over the years, the 
veteran had suffered from recurrent infections of his feet.

At the veteran's skin examination in April 2001, the veteran 
reported trouble with his skin since about 1967-1968.  He 
stated that it began with his feet.  

At the veteran's personal hearing in March 2004, the veteran 
testified that he began having problems with gangrene on his 
right foot at Fort Polk in 1965, at which time he was 
hospitalized.

VA skin examination in June 2005 revealed a diagnosis of 
tinea pedis.

VA skin examination in July 2006 revealed that the veteran 
reported that he had had gangrene of the toes of both feet.  
He stated that all of the toes were involved, and that a 
surgical procedure was done on most of his toes.  He 
indicated that he was hospitalized for at least nine days.  
This happened at Fort Polk in 1965.  Currently, the veteran 
claimed his feet and toes would get sore and that there was 
constant pain.  Inspection of his feet at this time revealed 
a rash on both feet.  There was also pain with manipulation 
of the distal feet, especially the forefoot and toes.  The 
diagnoses were tinea pedis, extensive, moderately severe, and 
tinea corporis.  The examiner commented that after a review 
of the veteran's medical record, it was clear that he had a 
right-sided fifth toe paronychia during service in November 
and December 1965.  He also had associated cellulitis.  He 
further noted, however, that there was nothing in the record 
to suggest gangrene.  The examiner opined that there was no 
evidence of gangrene by history, by physical examination, or 
any other data that he could find.  He recognized that the 
veteran had experienced a significant infection, but that 
this was appropriately treated and he recovered fully.  

Post-service medical treatment records do not reflect 
treatment for diagnoses or findings associated with gangrene 
of the feet.


Analysis

The Board has carefully review the record as to this claim 
and first notes that service connection may be granted for a 
disability arising from injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In addition, under the basic statutory framework and the case 
law, it is also clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  It has also been held that to 
constitute a disability, there must be evidence of the actual 
current existence of "disability."  Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Here, while the record reflects complaints and findings of 
foot rashes and infections, the July 2006 VA skin examiner 
reviewed the claims file containing such references and 
unequivocally opined that there was no evidence of gangrene 
by history, by physical examination, or any other data that 
he could find.  Moreover, while the examiner referenced the 
veteran's treatment during service for paronychia, he 
specifically indicated that no current residuals were found.  
The Board further observes that although the veteran, his 
spouse, and a long-term friend in good faith believe that he 
currently suffers from residuals of gangrene of the feet that 
are related to his hospitalization during service, they have 
not demonstrated any special education or medical training 
that enables them to diagnose a residual of gangrene of the 
feet, or to express an opinion on medical causation with 
respect to such a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   

The Board also notes that there is no competent medical 
opinion that contradicts the opinion of the July 2006 VA skin 
examiner.  The veteran and his representative had the 
opportunity to provide such evidence but apparently chose not 
to do so.  

In summary, in weighing the probative value of the veteran's 
statements and those of his witnesses, on the one hand, and 
the lack of current findings or diagnoses together with the 
July 2006 examiner's opinion, on the other, the Board finds 
the latter to be of far more probative value, and that the 
preponderance of the evidence is clearly against this claim.

The Board additionally notes that even if there was current 
medical evidence of necrosis associated with the veteran's 
recurrent infection of the feet, there would still need to be 
evidence linking such disability to service, and there is no 
such evidence currently of record.  In fact, there is only 
one reference to the treatment of the right foot in November 
and December 1965, and no additional evidence of treatment 
for an infection of either foot during service.  There are 
also no relevant findings or diagnoses at the time of the 
veteran's separation examination in October 1967.  Thus, a 
preponderance of the evidence would still clearly be against 
the claim.


ORDER

The claim for service connection for residuals of gangrene is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


